Citation Nr: 1220020	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-20 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post left anterior cruciate ligament (ACL) reconstruction with partial meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing at the RO in March 2012.  A transcript of the hearing has been associated with the claims file.  

A claim for a total disability rating based on individual unemployability (TDIU) was denied by the RO in the January 2008 rating decision on appeal.  Generally, a claim for a TDIU is considered a component of a claim for an increase rating for a service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the issue may be bifurcated from the underlying increased rating claim in order to satisfy the distinct notice and development required for a TDIU claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  

Here, the January 2008 rating decision appropriately bifurcated and independently adjudicated the claim for a TDIU.  Subsequently, the Veteran in July 2008 filed a notice of disagreement (NOD) expressly and specifically disagreeing with the RO's denial regarding the increased rating claim for the left knee disability, but not the RO's determination regarding the denial of a TDIU.  Accordingly, the claim for a TDIU is not now in appellate status before the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103 (2011).  

This does not preclude him from raising a new claim for a TDIU in the future.  See Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (A claim for a TDIU, even if previously and finally denied, constitutes a new claim.).

The issues of (1) service connection for a right knee disorder, claimed as secondary to left ACL reconstruction with partial meniscectomy; (2) service connection for depression claimed as secondary to left ACL reconstruction with partial meniscectomy; and (3) an increased rating for hearing loss, right ear have been raised by the Veteran in February 2011 and March 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After a careful review of the record, the Board finds that further development is necessary in this matter.  

First, remand is necessary to obtain outstanding evidence, including the VA treatment records and Social Security Administration (SSA) records, which are potentially pertinent and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).

Second, remand is necessary to afford the Veteran a new VA examination.  More specifically, the claims file shows that he last underwent a VA examination in July 2007 to evaluate the severity of his left knee disability.  He testified during his March 2012 Board hearing that his left knee disability had worsened and become more disabling since the July 2007 examination.  Consistent with his testimony, the Board notes an October 2010 private (non-VA) treatment record showing that he was being considered for elective total knee arthroplasty (TKA) surgery.  Accordingly, the Board must remand this claim to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected left knee disability picture.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The AMC/RO must also ensure that all medical findings in the VA examination are expressed in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to his claim.   

2.  Then, after obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many requests as are necessary to obtain all identified private medical records, if not already associated with the claims file.  

Also, take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

Additionally, obtain all of the Veteran's outstanding VA treatment records, including all records within one year of the May 2007 increased rating claim now on appeal.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of the service-connected left knee disability.  A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were made available for review. 

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's left knee disability.  

In doing so, the examiner is requested to express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner should specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups, and the examiner should then indicate the likely degree of additional functional limitation during such flare-ups, again expressing this in terms of degrees of limited motion.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific examination results and evidence in the Veteran's claims file, including all relevant post-service medical records and the Veteran's lay assertions, as indicated.  

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

4.  After completing all requested action, plus any additional notification and/or development necessitated by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



